Dismissed and Memorandum Opinion filed February 3, 2005








Dismissed and Memorandum Opinion filed February 3,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00993-CV
____________
 
LARRY CALLIES,
Appellant
 
V.
 
JEFFREY F.
CARSON, Appellee
 

 
On Appeal from the
400th District Court
 Fort Bend County, Texas
Trial Court Cause
No. 04‑CV‑136767 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 20, 2004.
On January 20, 2005, the parties filed a motion to dismiss
the appeal because the case has been settled.  
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered
dismissed.
PER CURIAM
Judgment
rendered and Memorandum Opinion filed February 3, 2005.
Panel consists
of Justices Edelman, Seymore, and Guzman.